Name: Council Directive 93/77/EEC of 21 September 1993 relating to fruit juices and certain similar products
 Type: Directive
 Subject Matter: organisation of transport;  transport policy;  deterioration of the environment;  land transport;  technology and technical regulations;  environmental policy
 Date Published: 1993-09-30

 Avis juridique important|31993L0077Council Directive 93/77/EEC of 21 September 1993 relating to fruit juices and certain similar products Official Journal L 244 , 30/09/1993 P. 0023 - 0031 Finnish special edition: Chapter 3 Volume 52 P. 0178 Swedish special edition: Chapter 3 Volume 52 P. 0178 COUNCIL DIRECTIVE 93/77/EEC of 21 September 1993 relating to fruit juices and certain similar productsTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 100a thereof, Having regard to the proposal from the Commission, In cooperation with the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas Council Directive 75/726/EEC of 17 November 1975 on the approximation of the laws of the Member States concerning fruit juices and certain similar products (3) has been frequently and substantially amended; whereas for reasons of clarity and rationality the said Directive should be consolidated; Whereas in order to contribute towards the establishment of a single market for fruit juices and fruit nectars, to lay down conditions of production which take account of consumer requirements and to facilitate trade relations on the basis of fair competition, common rules must be adopted governing composition, use of reserved descriptions, manufacturing specifications and labelling of the products concerned; Whereas existing differences between national provisions governing these products constitute barriers to free movement and create unfair conditions of competition; Whereas it is essential to establish manufacturing and labelling rules for juices and nectars intended for direct human consumption and to lay down rules for their raw materials while ensuring that the reserved descriptions in this Directive cannot be abused; Whereas these provisions should, pursuant to the second paragraph of Article 20 of Council Directive 79/112/EEC of 18 December 1978 on the approximation of the laws of the Member States relating to the labelling, presentation and advertising of foodstuffs (4), be adapted to the rules laid down in the said Directive; Whereas, pending the adoption of Community provisions in this field, Member States should, for the time being, be free to lay down rules governing the labelling of products not for sale either to the ultimate consumer or to mass caterers; Whereas the establishment of the characteristics of the products referred to by this Directive must be capable of being adapted to scientific and technical developments; whereas the adoption thereof should be entrusted to the Commission so as to simplify and expedite the procedure; Whereas the same applies to the determination of methods of analysis for checking the purity criteria of the additives and processing aid used in the manufacture of fruit juices and nectars and to the determination of the sampling procedure and the methods of analysis required for checking the composition and the manufacturing specifications of these juices and nectars; Whereas it is desirable that for all cases where the Community empowers the Commission to implement rules relating to foodstuffs provision should be made for establishing close cooperation between the Member States and the Commission within the Standing Committee on Foodstuffs set up by Decision 69/414/EEC (5); Whereas in some cases national provisions must be maintained and a review clause applied; Whereas in particular the conditions governing the possible use of L-Malic and DL-Malic acids in fruit juices and nectars must be examined in the context of more general rules governing the use of certain acids in foodstuffs; Whereas it has appeared necessary, in view of the production conditions obtaining in certain Member States, to make it possible for such Member States to authorize the addition of citric acid to apple juice; Whereas it is not possible to extract the juice of certain tropical fruits without the pulp; whereas it therefore appears necessary to provide for the possible use of fruit purÃ ©e in the manufacture of certain fruit juices; Whereas the option of replacing all sugars by honey within the limits laid down should be extended to all fruit nectars, and the option of using sugars and honey together in certain nectars should be removed; Whereas the sweetening of certain concentrated fruit juices should be authorized only if they are intended for direct sale to the consumer, since the sweetening may not exceed the permitted limits at the final stage; Whereas Member States must be free not to adopt in their entirety the lists of additives and processing aid provided for in this Directive until the identification and purity criteria for these products have been established; Whereas this Directive must not affect the obligations of the Member States concerning the deadlines for transposal of Directive 75/726/EEC and the Directives that amended it, HAS ADOPTED THIS DIRECTIVE: Article 1 For the purposes of this Directive, the following definitions shall apply: 1. Fruit: Fruit, fresh or preserved by chilling, sound, free from deterioration, containing all the essential constituents needed for the production of fruit juices and nectars and of a suitable degree of ripeness. Tomatoes are not regarded as fruit; 2. Fruit purÃ ©e: The fermentable but unfermented product obtained by sieving the edible part of whole or peeled fruit without removing the juice; 3. Concentrated fruit purÃ ©e: The product obtained from fruit purÃ ©e by the physical removal of a specific proportion of its water content; 4. Sugars: (a) For the production of fruit juice - semi-white sugar, - sugar (white sugar), - extra white sugar, - dextrose monohydrate, - dextrose anhydrous, - dried glucose syrup, - fructose; (b) for the production of fruit juice made from concentrated fruit juice and the production of fruit nectar, in addition to the sugars referred to in (a): - glucose syrup, - sugar solution, - invert sugar solution, - invert sugar syrup, - the aqueous solution of sucrose with the following characteristics: (aa) dry matter: not less than 62 % by weight, (bb) invert sugar content (ratio of fructose to dextrose: 1,0 ± 0,2): not more than 3 % by weight of dry matter, (cc) conductivity ash: not more than 0,3 % by weight of dry matter; (dd) colour in solution: not more than 75 ICUMSA units, (ee) residual sulphur dioxide content: not more than 15 mg/kg of dry matter; 5. Fruit juice: (a) The juice obtained from fruit by mechanical processes, fermentable but unfermented, having the characteristic colour, aroma and flavour typical of the juice from the fruit from which it comes. In the case of citrus fruits, the fruit juice shall come from the endocarp; lime-juice, however, may be obtained from the whole fruit, by suitable production processes whereby by proportion of constituents of the outer part of the fruit is reduced to a minimum. (b) The product obtained from concentrated fruit juice by: - the restoration of the proportion of water extracted from the juice when it was concentrated, the water which is added having the appropriate characteristics, particularly from the chemical, microbiological and organoleptic viewpoints, for guaranteeing the essential qualities of the juice, and - the restoration of its aroma by means of the volatiles collected during the concentration of the fruit juice in question or from the juice of fruits of the same kind, and which has organoleptic and analytical characteristics equivalent to those of juice obtained from fruit of the same kind in accordance with (a); 6. Concentrated fruit juice: The product obtained from fruit juice by the physical removal of a specific proportion of the water content. If the product is for direct consumption, the reduction in volume shall not be less than 50 %; 7. Fruit nectar: The unfermented but fermentable product obtained by the addition of water and sugars to fruit juice, concentrated fruit juice, fruit purÃ ©e, concentrated fruit purÃ ©e or to a mixture of these products which also conforms with Annex I. However, it may be decided under the procedure laid down in Article 15 that, in the case of certain fruits whose juice has a high natural sugar content, nectar may be produced from them without the addition of sugars; 8. Dried fruit juice: The product obtained from fruit juice by the physical removal of almost all the water content. Article 2 1. Member States shall take all measures necessary to ensure that the products referred to in Article 1 (5) to (8) may be marketed only if they conform to the definitions and rules laid down in this Directive. 2. Articles 4 to 13 shall apply only to fruit juice, concentrated fruit juice, fruit nectar and dried fruit juice intended for direct consumption, concentrated fruit juice used for the production of fruit juice or nectar intended for direct consumption and fruit juice used for the production of fruit nectar intended for direct consumption. Article 3 1. The descriptions referred to in Article 1 (5) to (8) shall be reserved for the products defined therein and, without prejudice to Article 10 (2) (a), must be used in trade to describe them. 2. The use of the following descriptions shall also be reserved: (a) 'Vruchtendrank', for fruit nectars; (b) 'Suessmost', for fruit nectars obtained exclusively from fruit juices, concentrated fruit juices or a mixture of these products inedible in the natural state because of their high natural acidity; (c) - 'succo e polpa', for fruit nectars obtained exclusively from fruit purÃ ©e and/or concentrated fruit purÃ ©e, - 'sumo e polpa' for fruit nectars obtained exclusively from fruit juice and fruit purÃ ©e and/or concentrated fruit purÃ ©e; (d) 'aeblemost', for apple juice with no added sugars; (e) 'Sur . . . saft', together with the name (in Danish) of the fruit used, for juices with no added sugars and obtained from blackcurrants, cherries, redcurrants, whitecurrants, raspberries, strawberries or elderberries. 3. If the product comes from a single variety of fruit, the name of the latter shall be substituted for the word 'fruit' or shall accompany any descriptions not containing the word 'fruit'. 4. Paragraph 1 shall not prevent the expressions 'soed . . . saft' or 'soedet . . . saft', together with the name of fruit used, from being employed in Denmark to describe a product consisting of: - juices obtained from blackcurrants, cherries, redcurrants, whitecurrants, raspberries, strawberries or elderberries and, - added sugars in a quantity exceeding 200 grams per litre, provided that the quantity of added sugars and the conditions of use of the product are shown. Article 4 1. Only the following shall be authorized for the production of fruit juices: (a) the mixing of one or more kinds of fruit juices and/or fruit purÃ ©es; (b) treatment with: - L-Ascorbic acid (E 300) in the amount necessary to produce an anti-oxidant effect, - nitrogen, - carbon dioxide (E 290), - pectolytic enzymes, - proteolytic enzymes, - amylolytic enzymes, - edible gelatine, - tannins, - bentonite, - silica aerogel, - kaolin, - charcoal, - inert filtration adjuvants (perlite, asbestos, washed diatomite, cellulose, insoluble polyamide); (c) the usual physical processes and treatments such as heat treatments, centrifuging and filtering; the use of some of these processes and treatments may be restricted or prohibited by the Council acting unanimously on a proposal from the Commission. 2. The following shall also be authorized: (a) in the case of fruit juices other than pear and grape the addition of sugars in accordance with the following conditions: (i) in a quantity, expressed as dry matter, not greater than 15 grams per litre of juice, in order to correct them; (ii) in a quantity, expressed as dry matter, not greater than: - 40 grams per litre of juice in the case of apple juice, although this addition may be prohibited by Member States, - 200 grams per litre of juice in the case of lemon, lime, bergamot, and red, white and blackcurrant juices, - 100 grams per litre of juice in other cases, for the purpose of sweetening; (b) in the case of grape juice: - treatment with: - sulphur dioxide (E 220), - sodium sulphite (E 221), - acid sodium sulphite (sodium bisulphite) (E 222), - sodium disulphite (sodium pyrosulphite or sodium metabisulphite (E 223), - potassium disulphite (potassium pyrosulphite or potassium metabisulphite) (E 224), - calcium sulphite (E 226) and - acid calcium sulphite (calcium bisulphite) (E 227), - provided that the total amount of these substances expressed as sulphur dioxide in the juice, as sold or delivered to the consumer, is not greater than 10 mg per litre of juice: - desulphiting by physical processes, - clarification by means of casein, white of egg and other animal albumins, - partial deacidification by means of neutral potassium tartrate, or calcium carbonate to which may be added small quantities of double calcium salt of D-Tartaric and L-Malic acids; (c) in the case of pineapple juice, the addition of citric acid (E 330) in a quantity not greater than 3 grams per litre. 3. The addition of both sugars and acid to the same fruit juice shall be prohibited. 4. If more than one acid is added to the same fruit juice or nectar, the sum of the quantities of each of the acids added, expressed as a percentage of the maximum authorized quantity, must not exceed 100. Article 5 Except where otherwise provided for in this Directive, the sulphur dioxide content of a fruit juice, as determined by analysis, shall not exceed 10 mg per litre of juice. Article 6 1. Only the following shall be authorized in the production of fruit nectars: (a) the mixing of one or more kinds of fruit nectars, with a possible admixture of fruit juice or fruit purÃ ©e; (b) the treatments and processes listed in Article 4 (1) (b) and (c). 2. The following shall also be authorized: (a) the addition of sugars in a quantity not greater than 20 % by weight of the total weight of the finished product; (b) the addition of water in a quantity such that the fruit juice and/or fruit purÃ ©e content and the total acidity of the finished product are ot lower than the levels specified in Annex I; in the case of a mixed fruit nectar the juice and/or purÃ ©e content and the total acidity shall be proportional to the levels specified in Annex I; (c) the total replacement of sugars with honey, within the 20 % limit specified in (a); (d) in the case of the production of the fruit nectars referred to in Article 3 (2) (c) which are obtained from apples, pears or peaches or a mixture of these fruits, the addition of citric acid in a quantity not greater than give grams per litre of finished product; the citric acid may, however, be replaced totally or partially by an equivalent quantity of lemon juice. Article 7 Only the following shall be permitted in the manufacture of concentrated fruit juices: (a) the treatments and processes listed in Article 4 with the exception of the provisions in paragrahs 2 (a). However, the addition of sugars provided for in that point (a) shall be authorized only for prepackaged concentrated fruit juices intended for the ultimate consumer and provided that the sweetening is indicated in the description; in that case the total quantity of sugars added expressed in relation to the volume of the juice 'obtained from concentrated . . .' may not exceed the limit authorized in Article 4 (2) (a). For a period of 10 years from 14 June 1989, sugar may be added to concentrated orange juice not intended for the ultimate consumer up to a maximum quantity expressed as dry matter of 15 grams per litre for the purpose of correcting it. In the case referred to in the second subparagraph the processor must be informed of the addition of sugar, in accordance with trade practices. On expiry of the period referred to in the second subparagraph, the Council shall decide, acting on a proposal from the Commission, whether to continue the exception in the said subparagraph; (b) the partial dehydration of the fruit juice by a physical treatment or process other than direct flame; the use of certain treatments or processes may be restricted or prohibited by the Council acting unanimously on a proposal from the Commission; (c) restoration of their aroma by means of the volatiles collected during the concentration of the basic fruit juice or from the juice of fruit of the same kind; the addition of such volatiles shall be obligatory for concentrated fruit juices which are intended for direct consumption. Article 8 In the manufacture of dried fruit juice the almost total dehydration of fruit juice by a physical treatment or process other than direct flame shall also be authorized; restoration of the essential volatiles from fruits of the same kind, or possibly recovered during dehydration, shall be compulsory. Article 9 The treatments and processes referred to in Articles 4, 6, 7 and 8 must not result in any substance being allowed to remain in the products treated in quantities which may be dangerous to human health. Article 10 1. Directive 79/112/EEC shall apply to the products defined in Article 1 (5) to (8), in accordance with the conditions set out in this Article. 2. (a) The names under which the products defined in Article 1 (5) to (8) are sold shall be the name reserved for them pursuant to Article 3 (1), (2) and (3). However: (i) the use of the description 'fruit nectar' may be made optional by Member States for one or more of the products referred to in Article 3 (2) where the descriptions listed therein are used to designate these products; (ii) for the product defined in Article 1 (8), the adjective 'dried' may be replaced by the adjective 'powdered' and may be accompanied or replaced by particulars of the specific process used (eg freeze-dried or any other similar reference); (b) The names under which they are sold shall be supplemented: (i) for products manufactured from two or more kinds of fruit, except as regards the use of lemon juice in accordance with Article 6 (2) (d), by a list of the fruits used, in descending order of the weight of the fruit juices or purÃ ©es included, where appropriate after restoration; the use of the term 'fruit' shall be optional in this case; (ii) the products with sugar added within the limits laid down in Article 4 (2) (a) (ii), by the description 'sweetened', followed by an indication of the maximum quantity of sugars added, calculated as dry matter and expressed as grams per litre; the quantity indicated may not exceed the actual quantity added by more than 15 %; (iii) for the fruit nectars referred to in Article 3 (2) (c) which are not designated by the description 'succo e polpa' alone, in accordance with the national provisions referred to in point (a) (i), by the description 'contains fruit pulp' or an equivalent description. 3. An obligation to declare the list of ingredients shall apply, subject to the following: (a) (i) the restoration to its original state, by means of the substances strictly necessary for this operation: - of fruit juice from a concentrated fruit juice, - of a fruit purÃ ©e from concentrated fruit purÃ ©e; (ii) the restoration of the flavour: - to concentrated fruit juice, - to dried fruit juice, shall not involve an obligation to declare the list of the ingredients used for this purpose; (b) The substances listed in the first indent of Article 4 (2) (b) shall not be considered as ingredients of one of the products defined in Article 1 (5) to (8) where the sulphur dioxide content of these products, as determined by analysis, does not exceed 10 mg per litre. 4. Indication of the following particulars shall also be compulsory on the labelling of the products defined in Article 1 (5) to (8): (a) for fruit juice and nectar obtained wholly or partially from a concentrated product, the declaration 'contains . . . made from concentrate', plus the name of the concentrated product used; this declaration shall appear in the immediate vicinity of the product name, standing out prominently in bold lettering; (b) for the products defined in Article 1 (5), (6) and (7), the carbon dioxide content of which is greater than 2 grams per litre, the description 'carbonated'; (c) for concentrated fruit juice and dried fruit juice, an indication of the quantity of water to be added to restore the product; (d) for fruit nectars, the actual minimum content of fruit juice, fruit purÃ ©e or mixture of these ingredients, by the declaration 'fruit content: . . . % minimum'. 5. The particulars referred to in paragraph 4 (a), (b) and (d) shall appear in the same field of vision of those referred to in Article 11 (3) (a) of Directive 79/112/EEC. 6. The addition of L-ascorbic acid as provided for in Article 4 (1) (b) shall not authorize any reference to Vitamin C. Article 11 Without prejudice to the provisions to be adopted by the Community in this field, Member States shall remain free to determine the labelling rules for the products referred to in Article 2 (2) which are not to be delivered as such to the ultimate consumer or to mass caterers. Article 12 The amendments necessary to adapt Articles 4, 6, 7 and 8 and Annex I to technical progress shall be adopted in accordance with the procedure laid down in Article 15, with the exception of those concerning additives. Article 13 1. Member States shall adopt all the measures necessary to ensure that trade in the products defined in Article 1 (5) to (8) which comply with the rules laid down in this Directive cannot be impeded by the application of national non-harmonized provisions governing the composition, manufacturing specifications, packaging or labelling of these products in particular or of food stuffs in general. 2. Paragraph 1 shall not apply to non-harmonized provisions justified on grounds of: - protection of public health, - fraud prevention, unless such provisions are liable to impede the application of the definitions and rules laid down by this Directive, - protection of industrial and commercial property, of indications of source, appellation of origin and the prevention of unfair competition. Article 14 The identity and purity criteria for the additives and treatment agents referred to in Articles 4 and 6 shall be determined where necessary in accordance with the procedure laid down in Article 15. Article 15 1. Where the procedure laid down in this Article is to be followed, the chairman shall refer the matter to the Standing Committee for Foodstuffs, either on his own initiative or at the request of the representative of a Member State. 2. The representative of the Commission shall submit to the Committee a draft of the measures to be taken. The Committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the Committee shall be weighted in the manner set out in that Article. The chairman shall not vote. 3. (a) The Commission shall adopt the measures envisaged if they are in accordance with the opinion of the Committee. (b) If the measures envisaged are not in accordance with the opinion of the Committee, or if no opinion is delivered, the Commission shall, without delay, submit to the Council a proposal relating to the measures to be taken. The Council shall act by a qualified majority. If, on the expiry of three months from the date of referral to the Council, the Council has not acted, the proposed measures shall be adopted by the Commission. Article 16 1. This Directive shall not affect national provisions whereby: (a) the vitaminization of the products covered by this Directive is authorized; (b) processes of diffusion may be authorized for the manufacture of fruit juices other than grape, citrus fruit, pineapple, pear, peach and apricot intended for the manufacture of concentrated fruit juices, provided that the concentrated juices thus obtained comply with the conditions laid down in Article 1 (5) regarding fruit juices obtained from concentrated fruit juices and have organoleptic and analytical characteristics at least equivalent to those of concentrated juices obtained by mechanical processes; (c) - the substances referred to in the first indent of Article 4 (2) (b) may be added to pineapple, apple, orange and grapefruit juices on condition that the total quantity added, expressed as sulphur dioxide, does not exceed 50 mg per litre; - the substances referred to in the first indent of Article 4 (2) (b) may be added to lemon and lime juices on condition that the total quantity added, expressed as sulphur dioxide, does not exceed 350 mg per litre; (d) dimethylpolysiloxane may be used in pineapple juice up to a maximum of 10 mg per litre; (e) up to 5 grams per litre of lactic acid may be added to the fruit nectar referred to in Article 1 (7), where this is obtained from apples or pears or from a mixture of these fruits; (f) up to 3 grams per litre of citric acid may be added to: - grape juice, subject to such addition being authorized up to and including 19 November 1975, - apple juice; (g) up to 3 grams per litre, either singly or combined, of L and DL Malic acids may be added to pineapple juice and to the fruit nectars referred to in Article 3 (2) (c) if they are obtained from pears or peaches, subject to such addition being authorized up to and including 19 November 1975. 2. The exceptions regarding additives provided for in paragraph 1 (c), (d), (e), (f) and (g) shall cease to apply once the relevant rules become applicable at Community level. Article 17 This Directive shall not apply to: (a) products intended for export from the Community; (b) foodstuffs for particular nutritional uses. Article 18 Member States may postpone implementation of Article 4 (1) (b), Article 4 (2) (b) last indent and Article 6 (1) (b) until the identification and purity criteria are laid down under Article 14. Article 19 1. Directive 75/726/EEC, including Directives which amended it (6), is hereby repealed without prejudice to the obligations of the Member States concerning the deadlines for transposal of such Directives set out in Annex II. 2. References to the repealed Directive shall be construed as references to this Directive and should be read in accordance with the correlation table in Annex III. Article 20 This Directive is addressed to the Member States. Done at Brussels, 21 September 1993. For the Council The President A. BOURGEOIS (1) OJ No C 305, 23. 11. 1992, p. 109 and Decision of 23 June 1993 (not yet published in the Official Journal). (2) OJ No C 313, 30. 11. 1992, p. 24. (3) OJ No L 311, 1. 12. 1975, p. 40. Directive as last amended by Directive 89/394/EEC (OJ No L 186, 30. 6. 1989, p. 14). (4) OJ No L 33, 8. 2. 1979, p. 1. Directive as last amended by Directive 91/72/EEC (OJ No L 42, 16. 2. 1991, p. 27). (5) OJ No L 291, 19. 11. 1969, p. 9. (6) Directives 79/168/EEC, 81/487/EEC and 89/394/EEC. ANNEX I SPECIAL PROVISIONS RELATING TO FRUIT NECTARS "" ID="01">I. Fruits with aid juice unpalatable in the natural state"> ID="01">Passion fruit (Passiflora edulis)> ID="02">8> ID="03">25"> ID="01">Quito naranjillos (Solanum quitoense)> ID="02">5> ID="03">25"> ID="01">Blackcurrants> ID="02">8> ID="03">25"> ID="01">Whitecurrants> ID="02">8> ID="03">25"> ID="01">Redcurrants> ID="02">8> ID="03">25"> ID="01">Gooseberries> ID="02">9> ID="03">30"> ID="01">Sallow-thorn berries (Hippophae)> ID="02">9> ID="03">25"> ID="01">Sloes> ID="02">8> ID="03">30"> ID="01">Plums> ID="02">6> ID="03">30"> ID="01">Quetsches> ID="02">6> ID="03">30"> ID="01">Rowanberries> ID="02">8> ID="03">30"> ID="01">Rose hips (fruits of Rosa sp.)> ID="02">8> ID="03">40"> ID="01">Sour cherries> ID="02">8> ID="03">35"> ID="01">Other cherries> ID="02">6 (1) > ID="03">40"> ID="01">Bilberries> ID="02">4> ID="03">40"> ID="01">Elderberries> ID="02">7> ID="03">50"> ID="01">Raspberries> ID="02">7> ID="03">40"> ID="01">Apricots> ID="02">3 (1) > ID="03">40"> ID="01">Strawberries> ID="02">5 (1) > ID="03">40"> ID="01">Mulberries/blackberries> ID="02">6> ID="03">40"> ID="01">Cranberries> ID="02">9> ID="03">30"> ID="01">Quinces> ID="02">7> ID="03">50"> ID="01">Lemons and limes> ID="02">-> ID="03">25"> ID="01">Other fruits belonging to this category> ID="02">-> ID="03">25"> ID="01">II. Low-acid, pulpy or highly flavoured fruits with juice unpalatable in the natural state"> ID="01">Mangos> ID="02">-> ID="03">35"> ID="01">Bananas> ID="02">-> ID="03">25"> ID="01">Guavas> ID="02">-> ID="03">25"> ID="01">Papayas> ID="02">-> ID="03">25"> ID="01">Lychees> ID="02">-> ID="03">25"> ID="01">Azeroles (Neapolitan medlars)> ID="02">-> ID="03">25"> ID="01">Soursop (Annona muricata)> ID="02">-> ID="03">25"> ID="01">Bullock's heart or custard apple (Annona reticulata)> ID="02">-> ID="03">25"> ID="01">Sugar apples> ID="02">-> ID="03">25"> ID="01">Pomegranates> ID="02">-> ID="03">25"> ID="01">Cashew fruits> ID="02">-> ID="03">25"> ID="01">Spanish plums (Spondia purpurea)> ID="02">-> ID="03">25"> ID="01">Umbu (Spondia tuberosa aroda)> ID="02">-> ID="03">30"> ID="01">Other fruits belonging to this category> ID="02">-> ID="03">25"> ID="01">III. Fruits with juice palatable in the natural state"> ID="01">Apples> ID="02">3 (1) > ID="03">50"> ID="01">Pears> ID="02">3 (1) > ID="03">50"> ID="01">Peaches> ID="02">3 (1) > ID="03">45"> ID="01">Citrus fruits except lemons and limes> ID="02">5> ID="03">50"> ID="01">Pineapples> ID="02">4> ID="03">50"> ID="01">Other fruits belonging to this category> ID="02">-> ID="03">50 ""> (1) Limit not applicable in the case of the product referred to in Article 3 (2) (c). ANNEX II TIME LIMITS FOR TRANSPOSAL "" ID="01">75/726/EEC (OJ No L 311, 1. 12. 1975, p. 40)> ID="02">18 November 1977> ID="03">19 November 1978"> ID="01">79/168/EEC (OJ No L 37, 13. 2. 1979, p. 27)> ID="03">19 November 1981 (*)"> ID="01">81/487/EEC (OJ No L 189, 11. 7. 1981, p. 43)> ID="02">1 July 1983> ID="03">1 July 1984"> ID="01">89/394/EEC (OJ No L 186, 30. 6. 1989, p. 14)> ID="02">14 June 1990> ID="03">14 June 1991 ""(*) This time limit may be extended to four years by the Member States (19 November 1982). > ANNEX III CORRELATION TABLE "" ID="01">Article 1 Article 2 Article 3 Article 4 - Article 5 - Article 6 Article 7 Article 8 Article 9 Article 10 Article 11 Article 12 Article 13 Article 14 Article 15 Article 16 (1) (f) Article 16 (1) (g) Article 17 - Article 18 Article 19 Article 20 Annex I > ID="02">Article 1 Article 2 Article 3 Article 4 Article 5 Article 6 first subparagraph Article 6 second subparagraph Article 7 Article 8 Article 9 Article 10 Article 11 Article 11 a Article 11 b Article 12 Article 13 Article 14 Article 16 (1) (g) Article 16 (1) (h) Article 17 Article 18 (1) and (2) Article 18 (3) - Article 19 Annex ">